Citation Nr: 1430084	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


WITNESSES AT HEARING ON APPEAL

The Veteran and T.M.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1982 to September 1983.  She had subsequent service in the Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

In September 2012, the Veteran and T.M. testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in December 2012, June 2013 and November 2013 to obtain the Veteran's service records, afford her a VA examination, and obtain addendum VA opinions.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A bilateral knee disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed bilateral knee disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in February 2007 regarding the type of evidence necessary to establish her claim.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) from her active duty and some of her records from her Reserve service, personnel records, post-service medical records, and also secured an examination in furtherance of the claim.  The Veteran's complete STRs from her Reserve service are not of record.  A May 2013 memorandum set forth the VA's efforts to obtain her complete STRs from her Reserve service and concluded that such records were unavailable.   In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

A pertinent VA examination was obtained in February 2013 with July 2013 and March 2014 addendums.  38 C.F.R. § 3.159(c)(4).  The VA examination and addendum opinions obtained in this case are sufficient, as the February 2013 examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder; the March 2014 examiner did not examine the Veteran, but reviewed the Veteran's claims file.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A) (2013).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) (2013).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.

The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to a period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995).

The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's period of active duty) does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that period of ACDUTRA or INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

When a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs from her active duty contain no treatment for, or diagnosis of, any bilateral knee disorders.  Examinations in December 1981, August 1983, September 1986, and May 1988 all revealed clinically normal lower extremities.  In her reports of medical history for those examinations, the Veteran denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and "trick" or locked knee.  

Post-service treatment records show that the Veteran first complained of knee problems in June 2006.  X-rays in July 2006 were normal.  The Veteran was diagnosed with knee pain in August 2006; no opinion regarding the etiology was provided.  A record dated in November 2006 shows that the Veteran reported bilateral knee pain that had been going on for approximately a year and a half.  The record shows that there were "no specific traumatic events."  The Veteran reported that she felt it might be secondary to being in service.  She was diagnosed with bilateral patellofemoral syndrome; no opinion regarding the etiology was provided.

In her December 2006 claim, the Veteran reported an onset date of May 2006.  Lay statements from the Veteran's uncle and brother received in April 2007 and June 2007, respectively, show that the Veteran complained of knee pain in service, including boot camp and weekend drills during her Reserve service.

A June 2009 letter from A.J., M.D. shows that the Veteran had had ongoing knee pain on and off for the past ten years that she felt had worsened over the past three to four years.  He opined that the Veteran's bilateral patellofemoral syndrome was at least as likely as not secondary to being in the Marines and performing physical training and running long distances in military boots.  No rationale was provided and there is no indication that Dr. A.J. reviewed the Veteran's STRs showing normal knees and denial of pertinent symptomatology in the examinations discussed above.  

At her September 2012 hearing, the Veteran denied any specific injury and testified that her knee pain started over time with physical activity.  September 2012 Hearing Transcript (T.) at 3.  

The Veteran was afforded a VA examination in February 2013.  She was diagnosed with degenerative joint disease of both knees.  The Veteran reported that she had pain in service, but if one complained, they would get in trouble.  She reported that the pain was first noticed in 1983 when she had to run mountains in boots and backpacks.  The Veteran reported no specific injury but the activity caused the problems.  She reported that she did not see any doctors and started to get pain medications in 2002.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that medical examinations in August 1983, September 1986 and May 1988 indicated that she had no knee problems by history or examination.  In service, she was not seen for her knees.  The Veteran stated that she had pain after running with boots and ruckpacks; that was not continuous.  After leaving service, she did not receive medical attention for her knees until 2002.  The level of knee impairment was mild.  The Veteran had hypermobile joints in the upper and lower extremities, including the knees; that was a developmental variant of normal.  Such knees were more prone to degenerative joint disease.  X-rays showed mild degenerative joint disease of the knees in keeping with her age of 49.  

An addendum opinion was obtained in July 2013 from the February 2013 examiner.  The examiner reiterated their rationale from February 2013 and reported that they found no credible evidence of continuity of knee problems after leaving service.  The examiner opined that the Veteran's current degenerative joint disease was mild and was consistent with age.  The examiner noted that there was no evidence of injury present in the X-rays.  The examiner concluded that their opinion had not changed.

Another addendum opinion was obtained from a different examiner in March 2014.  The examiner noted the February 2013 and July 2013 VA opinions as well as the June 2009 opinion from Dr. A.J.  The examiner noted that Dr. A.J. is an internist.  The examiner opined that they were in agreement with the February 2013 examiner's conclusion that it was less likely than not that the Veteran's bilateral knee disability was caused by military service.  The examiner opined that the medical rationale offered by the February 2013 examiner was reasonable and in their judgment, sound and accurate.  The examiner opined that Dr. A.J.'s opinion was medically non-persuasive.  The examiner noted that Dr. A.J. did not indicate that he had reviewed any of the Veteran's STRs or that he was aware of her past medical, occupational and vocational history, which would form a basis for his opinion.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral knee disorder is not warranted.  Although the evidence shows that the Veteran had use injuries from running during service and currently has bilateral knee disorders, it does not show that any current disorder is related to her military service.

As discussed above, the Veteran's STRs are silent for any bilateral knee complaints.  The Board acknowledges the Veteran's reports of having pain in service and that she was discouraged from seeking treatment in service; however, the contemporaneous records fail to show that she actually had a chronic knee disorder in service.  As noted by the February 2013 VA examiner, examinations during the Veteran's service, both active and reserve, in 1983, 1986 and 1988 all revealed normal knees.  In her reports of medical history, the Veteran repeatedly denied symptoms such as arthritis, rheumatism or bursitis; bone, joint or other deformity; and "trick" or locked knee.  There is no indication in her STRs that any in-service use injuries resulted in a current bilateral knee disorder.  In this case, the contemporaneous service records fail to support the Veteran's contention that the in-service injuries resulted in a chronic disability in service.  

The opinions from the VA examiners support the Board's conclusion.  The February 2013 examiner's opinion was formed after having had the opportunity to review the Veteran's claims file, which includes her written contentions, in addition to having been able to physically examine the Veteran.  As such, the Board accords it great probative value.  Furthermore, the examiner's opinion is supported by the Veteran's STRs as discussed above.  The March 2014 examiner also had the benefit of reviewing the Veteran's claims file and discussed the positive opinion from Dr. A.J., yet still provided a negative nexus opinion.  Both examiners reviewed the Veteran's X-rays done in 2013; the February 2013 examiner opined that they were consistent with age, while the March 2014 examiner reported that they found the February 2013 examiner's rationale sound and accurate.  As such, these opinions weigh against a finding of service connection.

In finding that the evidence does not support a grant of service connection, the Board acknowledges the June 2009 positive opinion from Dr. A.J.  However, as noted by the March 2014 VA examiner, Dr. A.J. is an internist and did not indicate that he had reviewed any of the Veteran's STRs or that he was aware of her past medical, occupational and vocational history, which would form a basis for his opinion.  Although the Veteran is competent to report her medical history to Dr. A.J., as already discussed above, the Veteran's contemporaneous service records showing normal knees and a denial of pertinent symptomatology weighs against her reports of ongoing symptoms since service.  Furthermore, the fact that treatment records in 2006 show that the Veteran reported pain for only one and half years, in addition to her claim indicating that the onset of the disability was in 2006, also weighs against a finding of continuous symptoms since service.  To the extent that Dr. A.J.'s opinion is premised upon the Veteran's reported history, which is inconsistent with her contemporaneous records, the Board finds that it is not as probative as the opinions from the VA examiners.  

Although Dr. A.J. provided a positive opinion, the Board finds that the negative opinions from the VA examiners outweigh his opinion.  The totality of the evidence fails to show that a bilateral knee disorder is associated with the Veteran's active duty.  As such, service connection for a bilateral knee disorder is not warranted.
In reaching this conclusion, the Board has considered whether service connection due to a continuity of symptomatology or on a presumptive basis is warranted.  As noted above, the Veteran has been diagnosed with degenerative joint disease; pursuant to Walker, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker, 708 F.3d 1331.  However, in this case, to the extent that the Veteran reports having symptoms since the in-service injuries, the Board finds that such reports are outweighed by the STRs as discussed above showing no reported symptoms.  The Veteran's contemporaneous service records fail to establish a continuity of symptomatology following in-service use injuries.  

Furthermore, as already noted above, the Veteran's post-service treatment records in 2006 show that she reported an onset only one and a half years earlier.  While in November 2006, she reported that she felt her knee pain might be secondary to being in service, the record does not indicate that she reported a continuity of symptomatology since service.  The Veteran has not provided any explanation for why her 2006 treatment records and claim, which fail to show a continuity of symptomatology, are inconsistent with her reports regarding ongoing symptoms since service.  Consequently, considering the negative discharge examination, as well as the Veteran's reported onset in treatment records, the Board concludes that a continuity of symptomatology establishing a nexus has not been shown.

Moreover, there is no evidence of arthritis until 2013, more three decades after discharge from active duty.  As discussed above, X-rays in 2006 were normal; there is no indication that the Veteran had arthritis at that time.  Consequently, as the evidence fails to show arthritis manifest to a degree of 10 percent or more within one year of leaving qualifying military service, the Board finds that service connection on a presumptive basis is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a bilateral knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a bilateral knee disorder and the Veteran's active duty, service connection for a bilateral knee disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.  



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


